Citation Nr: 1221261	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-13 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a left eye disability.

7.  Entitlement to service connection for eczema/keratoses of the scalp, face, ear, neck, and back.

8.  Entitlement to an initial compensable rating for left ear hearing loss. 

9.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensable from October 1, 2005, to February 22, 2009; and as 10 percent disabling thereafter.

10.  Entitlement to an increased initial rating for a left hip disability, rated as noncompensable from October 1, 2005, to August 3, 2011; and as 10 percent disabling thereafter.

11.  Entitlement to an increased initial rating for a right knee disability, rated as noncompensable from October 1, 2005, to August 3, 2011; and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned noncompensable evaluations for left ear hearing loss, a left hip disability, a right knee disability, and GERD, each effective October 1, 2005, and denied service connection for a left knee disability, a cervical spine disability, a right wrist disability, a right ankle disability, a left shoulder disability, a left eye disability, and eczema/keratoses of the scalp, face, ear, neck, and back.  

In October 2009, the RO increased the rating for GERD from 0 to 10 percent disabling, effective February 23, 2009.  In November 2011, the RO increased the ratings for a left hip disability and a right knee disability from 0 to 10 percent disabling, effective August 4, 2011.  However, as the higher awards do not represent a total grant of benefits sought, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a skin disorder, a left knee disability, and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence reflects that the Veteran does not have a cervical spine disability that had its clinical onset in service or that is otherwise related to active service.  

2.  A preponderance of the evidence reflects that the Veteran does not have a right wrist disability that had its clinical onset in service or that is otherwise related to active service.  

3.  A preponderance of the evidence reflects that the Veteran does not have a right ankle disability that had its clinical onset in service or that is otherwise related to active service.  

4.  A preponderance of the evidence reflects that the Veteran does not have a left eye disability that had its clinical onset in service or that is otherwise related to active service.  

5.  Left ear hearing loss is manifested by no more than auditory acuity level II.  The right ear is not service-connected.

6.  GERD with hiatal hernia is manifested by daily recurrent epigastric distress, mostly controlled on medication, but with continuing symptoms of nausea,  regurgitation, and substernal pain; it is not exhibited by dysphagia, pyrosis, material weight loss, hematemesis, melena, or moderate anemia. 

7.  Left hip disability has been manifested by x-ray evidence of degenerative arthritis, flexion limited to no more than 90 degrees, with continuous painful motion, extension limited to no more than 30 degrees, and abduction limited to no more than 30 degrees.  There is no additional limitation of motion on repetition or during flare-ups.  

8.  Right knee disability has been manifested by complaints of painful motion of the joint, x-ray evidence of degenerative arthritis with objective findings of flexion limited at most to 85 degrees and extension limited to 10 degrees.  There is no clinical evidence of  subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A right wrist disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A right ankle disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


4.  A left eye disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).

6.  Since service, the criteria for a 10 percent rating, but not higher, for GERD with hiatal hernia are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 (2011). 

7.  Since service, the criteria for a 10 percent rating, but not higher, for a left hip disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5019, 5020, 5250-5255 (2011). 

8.  Since service, the criteria for a 10 percent rating, but not higher, for a right knee disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5256-5633 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran has appealed with respect to the propriety of the initially assigned rating for his left ear hearing loss, left hip disability, right knee disability, and GERD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his left ear hearing loss, left hip disability, right knee disability, and GERD were granted and initial ratings were assigned in the January 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to service connection for a cervical spine disability, a right wrist disability, a right ankle disability, and a left eye disability, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, an April 2006 letter, sent prior to the initial January 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations in May 2005, February 2009, August 2011, and November 2011 in order adjudicate his initial rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's left ear hearing loss, left hip disability, right knee disability, and GERD as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Veteran was afforded a VA examination in May 2005 to assess the nature and etiology of his claims for service connection.  The Board finds that the May 2005 examination is adequate to assess whether those claims warranted service connection because the examination was thorough and provided adequate medical rationale.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

With regard to the Veteran's claim for increased rating for left ear hearing loss, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While the February 2009 and August 2011 VA examiners did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and the Board may proceed with a decision. 

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the 2009 and 2011 VA examiners did not specifically address the functional effect of the Veteran's hearing loss disability, the Board notes that the issue is adequately addressed in that the Veteran has indicated the functional impairment of his hearing loss, to include reports of conversations and sounds that are muffled in his left ear.  Furthermore, his hearing loss has been diagnosed as mild in the left ear in 2006 and as normal in 2011, and thus, there did not appear to be any significant effect on his activities of daily living.  Therefore, while the above stated VA examinations may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Cervical Spine

The Veteran contends that he has a current cervical spine disability that was incurred or aggravated by his active service.

Service treatment records reflect that in July 1998, the Veteran reported having neck pain.  He stated that he had injured his cervical spine in February and had "cricks" when moving his neck.  The assessment was a muscle strain and he was referred to physical therapy.  On September 2004 retention examination, the Veteran reported having grinding pain when moving the neck up and down and left and right.  He had worn a neck brace three to four years ago.  In October 2004, the Veteran complained of neck pain due to falling to the ground while in Iraq.  There was tenderness at the posterior neck at C5/6, with full range of motion.  An X-ray of the cervical spine was normal.  In February 2005, the Veteran underwent chiropractic treatment for the cervical and lumbar spine pain.  The diagnoses referring to the entire thoracolumbar spine, and not specifically to the cervical spine, included myalgia, myositis, facet syndrome, and congenital spine abnormality.

Post-service treatment records reflect that on May 2005 VA examination, the Veteran reported cervical spine problems beginning in 1993 when he fell while running.  He was seen and had been given a neck brace for a short period of time.  He reported symptoms of popping and grinding when moving his neck at all.  He had daily flare-ups with pain that never stopped.  Physical examination of the cervical spine was within normal limits.  X-ray examination of the cervical spine was negative.  The examiner determined that there was no indication of a cervical spine disability.

Post-service private treatment records submitted by the Veteran from multiple physicians are negative for any complaints of neck pain or a diagnosis of a cervical spine disability.

In this case, the Board finds that there is no indication that the Veteran currently has chronic cervical spine disability.  To that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, it appears that the Veteran has ongoing cervical spine pain, but has no diagnosis of a cervical spine disability either on separation from service or presently.  In that respect, although the service treatment records reflect a muscle strain in 1998, there has been no diagnosis of a strain since that time, indicating that it was an acute and not a chronic condition.  Moreover, although the Veteran complained of ongoing neck pain for which he received therapy in service, there was no showing of chronic cervical spine disability in service.  Significantly, there is no current diagnosis of a cervical spine disability.  X-rays of the cervical spine in service and post-service were normal.  Accordingly, service connection for a cervical spine disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

Right Wrist 

The Veteran contends that he currently has a right wrist disability that was caused or aggravated by his military service.

Service treatment record reflect that in April 1983, the Veteran reported constant, dull pain in the right wrist.  He could not recall if he had injured the wrist but was unable to hold objects.   The assessment was fracture to right wrist versus pulled ligaments.  In April 2002, an X-ray of the right wrist was unremarkable.  On September 2004 retention examination, the Veteran reported having arthritis in the right wrist.  In February 2005, the Veteran stated that his right wrist hurt and he was not able to grasp items.  Physical examination was negative for deformity, swelling, or loss of strength.  The assessment was right wrist pain secondary to maybe arthritis, not sure.  In March 2005, the Veteran was treated for tennis elbow.  Testing of the hands showed the ability to resist wrist extension, with discomfort.

Post-service treatment records reflect that on May 2005 VA examination, the Veteran reported that he had had wrist pain since 1982, when he injured his wrist by falling on ice.  He was seen and treated with a brace and was seen a few times thereafter for wrist pain.  If he lifted an object greater than 20 pounds he had wrist pain.  Physical examination of the right wrist was within normal limits.  X-ray examination of the right wrist was normal.  Muscle strength was normal.

The remainder of the post-service treatment records are negative for complaints or diagnosis of a right wrist disability.

In this case, there is no indication that the Veteran currently suffers from a right wrist disability or that he suffered from a right wrist disability upon separation from service.  Although he injured his right wrist in 1983, there was no definitive diagnosis of fracture and subsequent X-ray examinations have been normal.  Subsequent physical examination have also been negative for any indication of a wrist abnormality.  Although the Veteran experiences right wrist pain and weakness, there is no indication of a current right wrist disability.  Thus, in the absence of a currently diagnosed disability, service connection for a right wrist disability must be denied.  See Sanchez-Benitez, Brammer, supra.

Right Ankle

The Veteran contends that he currently suffers from a right ankle disability that was caused or aggravated by his military service.

Service treatment records reflect that in December 1978, the Veteran hurt his right ankle in a motorcycle accident.  He had pain when stepping with the ankle.  An X-ray of the ankle showed an incomplete fracture.  The assessment was a stress injury.  On May 1979 airborne examination, the Veteran reported hurting his right ankle five months previously however, he had no problems with the ankle currently.  On September 1988 periodic examination, there was no complaint or diagnosis related to the right ankle.  On September 2004 retention examination, the Veteran reported having a heel spur on the right foot.

Post-service treatment records reflect that on May 2005 VA examination, the Veteran reported right ankle pain that began in the 1970s when he fractured the ankle on a run.  He was seen and treated with a cast for six weeks.  He stated the ankle continued to hurt but could not provide any symptoms.  He reported flare-ups that occurred four to five times per year that lasted one month, but could not report any specific symptoms of the flare-ups.  Physical examination of the ankle was within normal limits.

Post-service private treatment records are negative for any complaints or diagnoses of a right ankle disability.

In this case, the Board finds that there is no evidence of a current right ankle disability or evidence of a right ankle diagnosis on separation from service.  Significantly, on May 2005 VA examination, the Veteran could not provide the examiner with any particular right ankle symptoms.  Thus, there were no symptoms by which a diagnosis of any right ankle disability could be made.  The Board notes that although the Veteran sustained a fracture to the right ankle in service in 1978, in the approximately 34 years since the injury, there has been no indication of any subsequent evidence of residuals related to that fracture, including any evidence of arthritis.  The Veteran has not reported any specific symptoms related to the right ankle and the May 2005 VA examiner specifically determined that there was no current right ankle disability or condition.  The post-service records are negative for symptoms or treatment for a right ankle disability.  Accordingly, absent any indication of a current right ankle disability, service connection for a right ankle disability is denied.  See Sanchez-Benitez, Brammer, supra.

Left Eye

The Veteran contends that while he was in service, he suffered from a twitch of his left eyelid and thus, service connection for a left eye disability is warranted.

Service treatment records reflect that in June 1999, the Veteran reported redness in the left eye for three days.  The assessment was conjunctivitis.  On September 2004 retention examination, the Veteran reported having twitches in both eyes.  In March 2005, the Veteran was evaluated for left eye twitching.  The episodes occurred daily and had started in 2003.  Physical examination resulted in the assessment of episodic abnormal involuntary movements of the face, most consistent with fasciculations versus myoclonus.  There was no evidence of a hemifacial spasm, myokymia, or blepharospasm.  The other assessment was cervicalgia and chest pain.  He was referred to ophthalmology to evaluate other ocular etiologies.

Post-service treatment records reflect that on May 2005 VA examination, the Veteran reported that beginning in 2003, he started experiencing twitching of his lower left eyelid.  He was seen by a neurologist and had had a normal examination.  He reported symptoms of twitching of the lower lid.  There were no precipitating events.  Physical examination of the left eye was within normal limits.  The examiner determined that there was no indication of a current left eye disability.  

The post-service private treatment records are negative for any indication of a left eye disability or reports of left eye twitching. 

In this case, the Board finds that although the Veteran has reported symptoms of left eye twitching, there is no indication of an underlying chronic eye disability.  Rather, he was provided a possible diagnosis in service without any definitive finding.  Moreover, the May 2005 VA examination found no indication of an eye disability.  The Veteran has not submitted any further evidence to demonstrate the presence of a diagnosed left eye disability.  Accordingly, absent evidence of an underlying disability of the left eye, other than symptoms of eye twitching, service connection for a left eye disability is not warranted.  See Sanchez-Benitez, Brammer, supra.

The Veteran has contended on his own behalf that he has a cervical spine disability, a right wrist disability, a right ankle disability, and a left eye disability related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disability, right wrist disability, right ankle disability, and left eye disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Here, while the Veteran is competent to describe his symptoms of neck pain, wrist pain, ankle pain, and eye flutter, the Board accords his statements regarding whether the symptoms are due to underlying disability little probative value as he is not competent to opine on such a complex medical question.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered credible statements regarding his symptoms in service, but has not convincingly shown that he has current pertinent disability related to these symptoms.  The May 2005 VA examiner conducted a thorough physical examination and determined that the Veteran did not suffer from a cervical spine disability, a right wrist disability, a right ankle disability, and a left eye disability.  Accordingly, the Board finds that the Veteran's lay statements are outweighed by the May 2005 VA examiner's conclusions, and thus service connection for a cervical spine disability, a right wrist disability, a right ankle disability, and a left eye disability must be denied.  As such, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he is entitled to a higher rating for his left ear hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2011).  In this case, the Veteran's right ear is not service-connected.  Therefore, his right ear will be assigned a designation of Roman Numeral I. 

On April 2005 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
50
15
0
5
15

The averages were 3 in the right ear and 17 in the left ear.  No speech discrimination scores were provided, thus, these findings cannot be used to adequately rate the Veteran's left ear hearing loss under the rating criteria.

On February 2009 audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
45
15
5
10
20

The averages were 5 decibels in the right ear and 13 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 88 percent in the left ear.  

On August 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
10
5
0
0
15

The averages were 3 decibels in the right ear and 5 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  

Because the Veteran's right ear is not service connected, his right ear is designated a Roman Numeral I.  38 C.F.R. §§ 3.383(a), 4.85(f).  For the left ear, the average pure tone threshold of  13 and 5 decibels, along with a speech discrimination scores of 88 96  percent, warrants a designation of Roman Numeral II at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral II and the right ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100. 

In this case, the Board finds that the requirements for a compensable rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for left ear hearing loss must be denied.

GERD

The Veteran contends that his GERD is more severe than the rating currently assigned.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2011).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, the maximum schedular rating of 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011). 

Turning to the evidence of record, on May 2005 VA examination, the Veteran reported symptoms of chest pain and tightness.  There were no precipitating factors.  He had daily flare-ups that lasted for about three hours.  A previous stress test had been normal.

Private treatment records reflect that in June 2006, the Veteran was diagnosed with acid reflux.  In August 2006, panendoscopy revealed hiatal hernia with minimal grade 1 esophagitis as well as mild nonerosive gastritis.  The Veteran was started on Nexium.  An August 2006 note shows that the Veteran tested positive for H. pylori which could cause ulcers and gastritis.  In April 2008, the Veteran complained of throat pain.  He had symptoms of vomiting and his throat would feel like it was on fire.  He had been having these symptoms for five years.  His present episode had lasted for 14 days.  The symptoms had not improved with medication.
On February 2009 VA examination, the Veteran reported symptoms of atypical chest pain, nausea, and regurgitation.  He denied any symptoms of melena, dysphagia/odynophagia, or anemia.  His symptoms had been stable since he started taking medication.  He had daily nausea with any meal.  He had daily heartburn.  His daily esophageal regurgitation was clear fluid and undigested food.  Physical examination showed no signs of anemia or weight loss.  The diagnosis was GERD and hiatal hernia.

In this case, in resolving all reasonable doubt in favor of the Veteran, the Board finds that his GERD has more nearly approximated a 10 percent disability since October 1, 2005, when service connection became effective.  In that regard, on May 2005 VA examination, the Veteran reported substernal chest pain and tightness that occurred frequently.  Then, in 2008, he reported that he had had vomiting and a burning sensation in his throat that had been occurring for 5 years.  The Board therefore finds that he exhibited two or more symptoms of GERD, substernal pain and vomiting, since 2005, as contemplated by the rating schedule.  Thus, a higher 10 percent rating is warranted for the entirety of the appeal period.

However, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.  Specifically, the Veteran has consistently denied, and there is no objective evidence to show, that his GERD with hiatal hernia has caused dysphagia or pyrosis, two symptoms necessary for a higher 30 percent rating.  Moreover, there is no indication that his digestive symptoms result in considerable impairment of health as no such finding has been made on VA examination and the Veteran has not reported such to be the case.  Additionally, there is no evidence of material weight loss, metamesis, melena, or anemia.  Thus, a rating in excess of 10 percent is not warranted in this case for GERD with hiatal hernia at anytime during the pendency of the appeal.

Left Hip Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2011) and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee and hip are considered major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The Veteran's left hip disability is currently rated under Diagnostic Codes 5236-5252.  38 C.F.R. § 4.71a, DCs 5236, 5252 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5236 pertains to sacroiliac injury or weakness of the lumbar spine.  DC 5252 pertains to limitation of flexion of the thigh.  The Board finds that DCs 5003, 5019, and 5020, which pertain to degenerative arthritis, bursitis, and synovitis, respectively, also apply to the Veteran's claim as medical evidence has shown the presence of each of these conditions.  DCs 5109 and 5020 are to be rated as 5003, which pertains to arthritis as outlined above.   38 C.F.R. § 4.71a, DCs 5003, 5019, 5020 (2011).

Other applicable diagnostic codes include DC 5251, which contemplates limitation of extension of the thigh and DC 5253, which contemplates impairment of the thigh.  38 C.F.R. § 4.71a, DCs 5251, 5253 (2011). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur on VA examination.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case. 

The Board also finds that DC 5236, although applied by the RO, is in fact not applicable to the Veteran's left hip disability as that rating contemplates the lumbar spine and the Veteran is not currently service-connected for a lumbar spine disability.  Thus, limitation of motion of the spine, upon which DC 5236 is based, would not be appropriate in this instance and would not provide the Veteran with a higher rating.

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted.  

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2011). 

Turning to the evidence of record, on May 2005 VA examination, the Veteran reported that he had pain in the left hip on prolonged walking, running, and sitting.  He had daily, painful flare-ups lasting for many hours.  Musculoskeletal examination showed normal range of motion, with flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  Muscle strength was 5/5.  There was no edema.  There was no indication of additional functional loss on repetitive testing.  X-ray examination showed mild degenerative joint disease.

Private treatment records reflect that in March 2007, the Veteran complained of left hip pain.  In December 2007, X-ray of the hip revealed degenerative changes.  In January 2008, MRI showed capsulosynovitis with synovitis between the labrum and capsule associated with the lateral labrum.  In April 2008, the Veteran reported that his hip pain was worse with rest or with exercise and motion.

On February 2009 VA examination, the Veteran reported a progression of left hip pain that was severe.  The pain was worse with sitting in certain positions or laying on it.  It was better after hot tub treatments.  He denied incapacitating flare-ups requiring emergency room visits.  He had not had any steroid injection.  He had symptoms of giving way, instability, pain, stiffness, and incoordination.  There was no dislocation.  He could stand for 15-30 minutes and walk for about one quarter of a mile.  He used a cane to walk occasionally.  Physical examination showed guarding of movement of the hip.  Range of motion showed flexion to 90 degrees, extension to 30 degrees, and abduction to 30 degrees.  There was pain following repititions with no additional limitation.  X-ray examination showed no abnormalities of the left hip.  The diagnosis was left hip strain with bursitis.  The hip disability resulted in mild to moderate effects on the Veteran's ability to complete activities of daily living.

Private treatment records reflect that in April 2009, the Veteran underwent injection for left hip pain.  

In October 2009, the Veteran stated that his left hip was painful at all times and that he would need to have surgery.

On August 2011 VA examination, the Veteran reported aching, throbbing pain that was present at all times.  He would have discomfort if he sat for more than 20 minutes.  He took Celebrex for pain.  Sometimes walking helped the pain.  His steroid injection had helped for about three months.  He could not play sports due to his left hip disability.  Physical examination revealed flexion to 110 degrees, extension to 35 degrees, abduction to 30 degrees, internal rotation to 50 degrees, and external rotation to 10 degrees.  There was no additional loss of function on repetitive testing.  There was some tenderness to palpation over the greater trochanter.  

On November 2011 VA examination, it was noted that the Veteran had bursitis and synovitis of the left hip as shown on MRI.  He reported that if he sat for more than 20 minutes, he had discomfort.  He had flare-ups every other day which made it hard to accomplish prolonged driving and other tasks.  The disability affected his sleep.  He had to take extra medication and get steroid injections for hip pain.  Flexion was to 85 degrees, with pain.  There was extension greater than 5 degrees, with pain.  There was abduction beyond 10 degrees.  The Veteran could cross legs and toe-out more than 15 degrees.   The Veteran was able to perform repetitive testing, with flexion to 85 degrees, and extension to greater than 5 degrees.  There was additional limitation on repetitive testing in that there was less movement than normal, there was weakened movement, there was excess fatigability, and there was incoordiantion.  There was also pain on movement and interference with sitting and standing.  There was pain on palpation.  Muscle strength was 5/5.  There was no ankylosis of the hip.  There was no other abnormality of the hip.  He would use a cane occasionally to walk.  His left hip was assessed to prevent him from employment that was physical in nature.

In this case, the Board finds that prior to August 4, 2011, and since October 1, 2005, when service connection became effective, the Veteran is entitled to an increased 10 percent rating for a left hip disability.  In that regard, X-ray examination on May 2005 VA examination showed the presence of degenerative joint disease of the left hip, with the Veteran's reports of painful motion.  Moreover, the Veteran has continued to complain of painful motion of the left hip on each subsequent VA examination and restricted motion has been shown.  However, he has not been shown to have a left hip disability severe enough to be rated based upon limitation of motion.  Thus, the Board finds that he meets the criteria for a minimal 10 percent rating under DC 5003, which contemplates noncompensable limitation of motion with X-ray evidence of arthritis, since October 1, 2005.

Diagnostic Code 5251 cannot serve as a basis for an increased rating, as 10 percent is the maximum available rating under that code, and the Veteran is already in receipt of a 10 percent rating.  38 C.F.R. § 4.71a  Diagnostic Code 5251. 

Next, based upon the Veteran's range of motion testing on VA examinations in May 2005, February 2009, August 2011, and November 2011, the Board finds that the Veteran is not entitled to a higher rating for his left hip disability.  Specifically, he does not have limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees, as is required for a 20 percent rating under either Diagnostic Code 5252 or Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253. 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the left hip on flare-ups results in limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.

Right Knee Disability

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated under Diagnostic Code 5010-5260.  DC 5010 pertains to arthritis.  DC 5260 pertains to limitation of flexion of the knees.  38 C.F.R. § 4.71a , DCs 5010, 5260 (2011).  DC 5261, which pertain to limitation of extension of the leg, is also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5261 (2011). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5257 (instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage, and no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, despite the Veteran's reports of giving way of the knee, there have been no findings of instability of or ankylosis of the knee.  On VA examinations conducted in 2009 and in 2011, all ligaments were found to be intact, with negative McMurray's testing.

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Turning to the evidence of record, on May 2005 VA examination, the Veteran reported that his knees throbbed and ached.  Musculoskeletal examination showed normal range of motion, with extension to 0 degrees and flexion to 140 degrees.  Muscle strength was 5/5.  There was no edema.  There was no indication of additional functional loss on repetitive testing.  X-ray examination showed mild degenerative changes of the right knee.

On February 2009 VA examination, the Veteran reported daily pain lasting for several hours, moderate in severity.  The pain was worse with walking and standing and was better with rest and medication.  There were no flare-ups leading to incapacitation.  He reported symptoms of giving way, instability, pain, stiffness, weakness, and incoordination.  He had dislocations about once per year.  Physical examination revealed guarding of movement of the knee.  There were clicks and snaps.  There was no grinding or instability.  Range of motion of the knee revealed flexion to 100 degrees and extension to 10 degrees.  There was tenderness over the lateral side of the thigh over the trochantric bursa with palpation.  The Board notes that the examination report states the range of motion testing was for the left knee however, the remainder of the exam was for the right knee, including the X-ray reports.  Thus, the Board finds that the examination report contained a typographical error and the range of motion testing was indeed for the right knee as well.  X-ray of the right knee showed mild enthesopathic changes of the patella.  The diagnosis was right knee strain.  The knee disability resulted in mild effects on the Veteran's ability to complete activities of daily living.

On August 2011 VA examination, the Veteran reported that his right knee would give way.  There was some stiffness, but no locking, swelling, or redness.  There were no flare-ups.  He did not have limitation with regard to playing sports.  He was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He sometimes used a cane.  He had mild limitation in completing activities of daily living.  Physical examination revealed crepitation with no grinding.  Range of motion testing revealed extension limited to 10 degrees and flexion to 100 degrees.  Again, although the examiner stated that such was so for the left knee, he then referred to the right knee in terms of X-ray testing and limitation of function.  Thus, the Board once again finds that such was a typographical error and the examiner meant to state all findings related to the right knee only.  There was no increase in weakness, instability, pain, or lack of coordination on repetitive testing.  Anterior and posterior drawer testing was negative.  Medial and lateral ligaments were intact.  McMurray's testing was negative.  There was patellar grind.  X-ray showed patellar enthesopathy.

On November 2011 VA examination, the Veteran was found to be more greatly disabled by his hip than his right knee.  His ability to complete chores, shop, recreate, and travel was mildly limited due to knee pain.  Range of motion testing of the right knee revealed flexion to 85 degrees, with pain and extension to 0 degrees, with pain.  The Veteran was able to complete repetitive testing.  On repetitive testing, flexion was limited to 85 degrees and extension was to 0 degrees.  There was additional functional limitation on repetitive testing to include less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting or standing.  There was tenderness to palpation of the joint line.  Muscle strength was 5/5.  There was no indication of instability.   The knee disability impacted the Veteran's ability to work in a physical job.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Range of motion testing on May 2005, February 2009, August 2011, and November 2011 VA examinations revealed modest limitation of flexion with extension limited at most to 10 degrees.  Extension limited to 10 degrees and flexion limited to 85 degrees does not warrant more than a minimal compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has determined that the Veteran is not entitled to a rating greater than 10 percent under either DC 5260 or 5261, based upon an analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating for flexion, a separate compensable rating for limitation of flexion is not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

However, the Board finds that a higher 10 percent rating is warranted prior to August 4, 2011, and from October 1, 2005, when service connection became effective, for the right knee disability under DC 5003 and as contemplated by 38 C.F.R. § 4.59 which states that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  In that regard, May 2005 X-ray examination showed clinical evidence of arthritis of the right knee.  Moreover, the Veteran has complained of continuing right knee pain consistently throughout the pendency of the appeal and there is evidence of pain and limitation of motion of the knee.  Thus, the Board finds that the minimum 10 percent rating is warranted since October 1, 2005, when service connection became effective. 

The Board finds that a rating higher than 10 percent is not warranted at anytime during the pendency of the appeal.  As stated above, the Veteran does not meet the criteria for a compensable rating based upon limitation or flexion of the knee, and there is no objective evidence of instability of the knee ligaments.  Nor is there an indication of ankylosis of the knee, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In that regard, the VA examinations of record do not reflect that the right knee disability has resulted in any more than a mild to moderate impairment to the Veteran, without indication of emergent care or incapacitation on flare-ups.  Thus, a higher 20 percent rating is not warranted under DC 5003.

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the right knee on flare-ups results in limitation of flexion or extension to meet the criteria for a higher 20 percent rating under DCs 5260 or 5261.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his left ear hearing loss, GERD, left hip disability, or right knee disability has prevented him from employment.  While on November 2011 VA examination, the examiner determined that the right knee and left hip prevented the Veteran from completing physical work, the examiner did not find that those disabilities rendered the Veteran unemployable.  Therefore, the Board finds that a claim for TDIU has not been raised by the record and the Veteran's left ear hearing loss, GERD, left hip disability, or right knee disability do not render him unemployable. 

Moreover, insofar as the Veteran's left ear hearing loss, GERD, left hip disability, or right knee disability interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's left ear hearing loss, GERD, left hip disability, or right knee disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear hearing loss, GERD, left hip disability, or right knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's left ear hearing loss, GERD, left hip disability, or right knee disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 1, 2005, when service connection became effective, the Veteran's left ear hearing loss has been noncompensable, and his GERD, left hip disability, and right knee disability, have each warranted 10 percent ratings.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left eye disability is denied.

A compensable rating for left ear hearing loss is denied.

For the period from October 1, 2005, to February 22, 2009, an increased 10 percent rating for GERD with hiatal hernia is allowed, subject to the regulations governing the award of monetary benefits.  

Since February 23, 2009, a rating in excess of 10 percent for GERD with hiatal hernia is denied.

For the period from October 1, 2005, to August 3, 2011, an increased 10 percent rating for a left hip disability is allowed, subject to the regulations governing the award of monetary benefits.

Since August 4, 2011, a rating in excess of 10 percent for a left hip disability is denied.

For the period from October 1, 2005, to August 3, 2011, an increased 10 percent rating for a right knee disability is allowed, subject to the regulations governing the award of monetary benefits.  

Since August 4, 2011, a rating in excess of 10 percent for a right knee disability is denied.


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a skin disability, a left knee disability, and a left shoulder disability, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim for service connection for a skin condition, service treatment records reflect that in June 2004, the Veteran was seen on follow-up for keratosis of the scalp and face.  After topical therapy, there was some red scaly areas on his face.  There was mild erythema.  On September 2004 retention examination, the Veteran was noted to have some skin cancer on the face, head, neck, and back of hands after his deployment in Iraq.  He was to have the areas rechecked in the next two months.  In March 2005, the Veteran was noted to have multiple keratoses on the forehead, ears, forearms, and hands.  Post-service treatment records reflect that on May 2005 VA examination, no skin condition was found or diagnosed.  However, a June 2006 private treatment records reflects a diagnosis of eczema and solar keratosis.  Thus, it is unclear to the Board whether the Veteran has a current diagnosis of keratosis or another skin disorder and, if so, whether that disorder was caused or aggravated by his military service.  Thus, a second VA examination with opinion is necessary in this case.

With regard to the Veteran's claim for service connection for a left knee disability, service treatment records reflect that in April 2002, the Veteran complained of hip and knee pain.  However, only the right knee was assessed and X-rayed, suggesting no complaints related to the left knee.  On September 2004 retention examination, the Veteran reported having arthritis of both knees.  He reported having daily pain in both knees with bone spurs in both knees.  He reported that his left knee had locked twice in the past year.  There was crepitus in both knees.  On May 2005 VA examination, the examiner found no indication of a left knee disability.  However, it does not appear that any X-rays were taken of the left knee despite the Veteran's reports of a diagnosis of arthritis while in service.  Moreover, on subsequent VA examinations conducted for the purposes of an increased rating for a right knee disability, the Veteran reported ongoing pain in both knees.  Thus, the Board finds there is insufficient evidence to determine whether the Veteran has a current left knee disability and, if so, whether it is related to service or to his service-connected right knee disability.  Thus, a second VA examination with opinion is necessary in this case.

Finally, with regard to the Veteran's claim for service connection for a left shoulder disability, service treatment records are negative for any reports of left shoulder pain or problems.  On May 2005 VA examination, the Veteran acknowledged that he had not reported any left shoulder symptoms in service and, on examination, no shoulder disability was found or diagnosed.  At the time, the Veteran had reported having had shoulder pain since about 2000.  However, post-service private treatment records reflect that in March 2007, the Veteran complained of left shoulder pain and in April 2008, he was diagnosed with shoulder tendinitis.  Thus, it appears that the Veteran has a currently diagnosed left shoulder disability that might have had its onset in service.  Accordingly, a VA examination is necessary to determine the etiology of any left shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice as to the elements necessary to substantiate a claim for secondary service connection for a left knee disability.

3.  Schedule the Veteran for a VA examination to determine the etiology of his left knee and left shoulder disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a thorough rationale for all opinions provided.  For any left knee disability and/or left shoulder disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  The examiner should also provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability was caused or aggravated by his right knee disability.  If aggravated, what is the permanent, measurable increase in pathology due to service-connected disability.   

3.  Schedule the Veteran for a VA examination to determine the etiology of his skin disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a thorough rationale for all opinions provided.  For any skin disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a skin condition, left knee disability, and left shoulder disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


